772 N.W.2d 51 (2009)
Sandra SCHMID, Plaintiff-Appellant,
v.
FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN and Joseph L. Knowles, Defendants-Appellees, and
Joseph L. Knowles Insurance Company, Defendant.
Docket No. 138953. COA No. 282030.
Supreme Court of Michigan.
September 23, 2009.

Order
On order of the Court, the application for leave to appeal the April 16, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.